UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50621 DOLPHIN DIGITAL MEDIA INC. (Exact name of registrant as specified in its charter) Nevada 86-0787790 (State of incorporation) (I.R.S. employer identification no.) 2151 LeJeune Road, Suite 150 – Mezzanine, Coral Gables, Florida 33134 (Address of principal executive offices, including zip code) (305)774-0407 (Registrant’s telephone number) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (Section232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by a check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act. Yes o No þ The number of shares of Common Stock outstanding was 81,892,352 as of August 14, 2014. DOLPHIN DIGITAL MEDIA INC. AND SUBSIDIARIES TABLE OF CONTENTS PAGE PART I — FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets as of September 30, 2013 (unaudited)and December31, 2012 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and nine months ended September 30, 2013 and September 30, 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and September 30, 2012 (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4. CONTROLS AND PROCEDURES 24 PART II — OTHER INFORMATION 25 ITEM 1. LEGAL PROCEEDINGS 25 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 26 ITEM 4. REMOVED AND RESERVED 26 ITEM 5. OTHER INFORMATION 26 ITEM 6. EXHIBITS 26 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 Exhibit 101 Interactive Data Files 2 PART I – FINANCIAL INFORMATION ITEM I – FINANCIAL STATEMENTS DOLPHIN DIGITAL MEDIA, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets ASSETS As of September 30, As of December 31, Current Cash and cash equivalents $ $ Inventory - Prepaid Expenses - Receivables andother current assets Total Current Assets Capitalized production costs Property and equipment Deposits Total Assets $ $ LIABILITIES Current Accounts payable $ $ Other current liabilities Accrued compensation Debt Loan from related party Notes payable Total Current Liabilities STOCKHOLDERS' DEFICIT Common stock, $0.015 par value, 200,000,000 shares authorized, 81,892,352 issued and outstanding at September 30, 2013 andDecember 31, 2012 Preferred stock $0.001 par value, 10,000,000 shares authorized 1,042,753 shares issued and outstanding, liquidation preference of $1,042,753 at September 30, 2013 and December 31, 2012 Additional paid in capital Accumulated deficit ) ) Total Dolphin Digital Media, Inc. Deficit ) ) Noncontrolling interest Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ 3 DOLPHIN DIGITAL MEDIA, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the three months ended For the nine months ended September 30, September 30, Revenues: Production $ Service $ $
